Citation Nr: 0938501	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the Veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service medical records do show that he was 
seen in November 1968 in service with a contusion and strain 
of the lumbosacral area.  A December 2004 chiropractor 
opinion indicates that the Veteran's current degenerative 
back disability had its origin in the Veteran's in service 
back injury.

A VA opinion was obtained in April 2005 which indicates that, 
in the VA physician's opinion, it was less likely than not 
that the Veteran's current low back disability was related to 
his period of service.

However, since that time, several lay statements were added 
to the record, including that of the Veteran's mother, who 
indicates that she witnessed the Veteran having intermittent 
flare ups of low back pain since service.  In light of this 
new evidence, and the fact that the Veteran has never been 
given a VA examination for his low back disability, the Board 
is of the opinion that the Veteran should be provided with a 
VA examination to determine the etiology of the Veteran's 
current back disability, which takes into account all 
relevant evidence of record.

In addition, the Board points out that it does not appear 
that the Veteran has been properly informed of the law as it 
pertains to disability evaluations and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, on Remand, the RO should ensure that the Veteran 
has been provided with all required notice under the VCAA .  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).




Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have recently 
treated him for any back disability.  
After receiving any required releases, 
please associate all relevant identified 
treatment records with the Veteran's 
claims file, to include any relevant 
records from W. E. Jackson, D.C., in 
Covington, Georgia.

2.  The Veteran should be scheduled for a 
VA examination in order to determine the 
current severity and etiology of any 
diagnosed back disability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  The 
examiner should provide an opinion, for 
any back disability diagnosed, as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any diagnosed back 
disability is related to service.  The 
examiner should provide reasons and bases 
for any opinions offered.  The examiner 
should specifically comment on a December 
2004 opinion from the Veteran's 
chiropractor, and a statement from the 
Veteran's wife indicating that she 
witnessed the Veteran have back pain since 
his separation from service.

3.  Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
back disability.  If any benefits sought 
are not granted, the Veteran should be 
furnished a supplemental statement of the 
case, any required noticed under the VCAA, 
and an opportunity to respond.  The case 
should then be returned to the Board, if 
in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


